Citation Nr: 0627634	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-34 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
service connection claim for hypertension.  The veteran filed 
a timely Notice of Disagreement and was sent a Statement of 
the Case by the RO.  The veteran then filed a timely VA Form 
9 perfecting his appeal.

The Board notes the veteran was originally denied service 
connection for hypertension within an October 1984 rating 
decision.  As the veteran did not file a timely notice of 
disagreement, this decision became final.  In February 2005, 
the Board found new and material evidence had been submitted 
to reopen this claim.  

The veteran testified before the undersigned at a Travel 
Board hearing in December 2003.  A transcript of that hearing 
has been associated with the claims folder.

The Board remanded the case in February 2005 and March 2006 
for further development.  The appeal has now been returned to 
the Board for further appellate consideration.

FINDING OF FACT

There is no evidence of hypertension in service or within a 
year thereafter, and no competent evidence of a nexus between 
the veteran's current hypertension and his period of active 
service from February 1982 to June 1984.


CONCLUSION OF LAW

Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Simply put, to establish service connection, there must be:  
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2005); see 
38 U.S.C.A. § 1101(3) (West 2002) and 38 C.F.R. § 3.309(a) 
(2005) (listing applicable chronic diseases, including 
hypertension).

The veteran has offered his own contentions that his 
hypertension developed during service.  The veteran himself 
is not competent to diagnose the etiology of his own 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Review of the medical record indicates a current diagnosis of 
hypertension.  The critical question before the Board is 
whether this hypertension was manifest during service or 
within one year of service separation in June 1984.

On VA examination of the veteran in August 2005, a VA 
physician found that there was no evidence that the veteran 
had hypertension while in the military.  This opinion was 
based upon the examiner's review of the veteran's claims file 
and physical examination of him.  In March 2006, a VA 
physician found that the great weight of the evidence 
supports the fact that the veteran was not hypertensive 
during service or within one year of service separation.  The 
physician stated that "service medical records indicate 
occasional diastolic blood pressure readings of 90, however 
the vast majority are below that.  On repeated times in 1983 
and 1984, the veteran had blood pressures which did not 
demonstrate sustained hypertension."  The Board finds these 
medical opinions are entitled to great probative weight and 
provide evidence against this claim.

VA medical records show that the veteran received a refill of 
hydroclorothiazide, a medication used to treat hypertension, 
in October 1986.  However, since this is not within the one 
year presumptive period after service separation, it does not 
establish service connection for hypertension.

After reviewing the totality of the record, the Board 
concludes that the preponderance of the evidence is against 
the award of service connection for hypertension.  According 
to the August 2005 and March 2006 medical opinions, the 
veteran's hypertension did not manifest during service or 
within one year of separation.  These opinions, rendered by a 
competent medical expert, were based on physical examination 
of the veteran and review of his medical history.  In the 
absence of any evidence to the contrary, the Board must 
conclude that hypertension did not manifest during service or 
within one year of separation, and service connection for 
hypertension must be denied.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Duty to Assist and Duty to Notify

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated October 2002 and June 
2004, as well as information provided in the December 2003 
statement of the case, and the December 2005 and April 2006 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the December 2003 statement of the case includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Although the veteran 
was not informed by the RO to provide all relevant evidence 
in his possession prior to the March 2003 rating decision in 
accordance with Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004), the Board emphasizes that the veteran has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.    The veteran was provided with the required 
notice within the April 2006 supplemental statement of the 
case.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records as well as VA outpatient 
treatment records and a VA examination.  The Board is not 
aware of the existence of any private medical records.  The 
Board finds no indication or allegation that additional 
pertinent evidence remains outstanding.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the thorough efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


ORDER

Service connection for hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


